Citation Nr: 1226281	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  96-45 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. 

In March 1996, the Veteran testified during a hearing before RO personnel, a transcript of which is associated with the record. 

In November 2004, the Board characterized the issue as whether new and material evidence had been presented to reopen the claim for entitlement to service connection for a left ear hearing loss. The Board found that new and material evidence had not been submitted to reopen the claim. The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In March 2006, the Court ordered that the case be remanded for compliance with instructions in a joint motion.  In that motion, it was agreed that the August 1994 rating decision had not become final. Thus, the Board was required to adjudicate the claim on a de novo basis, considering all evidence of record. 

In September 2006, the Veteran submitted additional evidence and requested that it be considered in the first instance by the RO.  In October 2006, the Board remanded the case for this purpose.  The RO readjudicated the claim and continued the denial in February 2007. 

The Board again considered and denied the Veteran's claim in September 2007.  He appealed that September 2007 determination to the Court.  The Veteran averred that remand was required because post-service treatment records had not been obtained.  In an April 2010 Order, the Court vacated the Board's decision and remanded the matter.  A copy of the Court's Order in this matter has been placed in the claims file. 

Pursuant to the Court's Order, the Board remanded the Veteran's claim for further development and readjudication.  The claim has been recertified to the Board for further appellate adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that additional development is necessary concerning the Veteran's claim. 

As mentioned previously, the Court in April 2010 vacated and remanded the claim. In a Memorandum Decision, it was noted that treatment records from the Fort Hamilton Military Installation in Brooklyn, New York, dated just after the Veteran's separation from active duty, had not been requested as the Veteran indicated should be accomplished in 1996 and 2004 inquiries. 

Pursuant to the Board remand, the AMC requested additional records, specifically asking for Military Retiree Outpatient records dating from September 20, 1962, to December 31, 1962.  The Board notes that the Veteran is not a military retiree and the prior remand ordered a search for records from 1962 to present.

The AMC then informed the Veteran in February 2011 and August 2011 letter that they had requested records from Fort Hamilton, New York, from 1962 through the present. 

The Fort Hamilton, New York, response is dated April 2012 and indicates that there were no records located for the Veteran for 1962.

However, pursuant to information provided by the Veteran in March 2004, the AMC requested records from the Washington, DC VA Medical Center (VAMC).  Relevant records obtained include an August 2000 audiology note which indicates that the Veteran had sudden onset hearing loss beginning in 1993.  The Board additionally notes that only electronic records were obtained, dating from February 1998.

The Veteran has submitted an appointment card for the Audiology Department at the Washington VAMC dated May 1978.  A June 2003 letter from the Washington VAMC, submitted by the Veteran, indicates that they have no records from 1978.  However, there is no information concerning whether other records dated prior to 1998 exist for the Veteran at the Washington VAMC.

Additionally, the AMC requested the Washington VAMC forward any records available from Fort Hamilton in Brooklyn, New York, dating from 1962 to present.  Apparently, there is no response from the Washington VAMC concerning this request.

Thus, the Board finds that all records should be requested from the Washington VAMC dating prior to February 1998, to include any records archived or in a storage facility.  Additionally, the AMC must request records from Fort Hamilton, New York, with the correct date of 1962 to present.

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request medical treatment records for the Veteran from Fort Hamilton in Brooklyn, New York, dating from 1962 to present.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Request all records for the Veteran from the Washington VAMC dating prior to February 1998 to include any records archived or in a storage facility.

3.  Thereafter, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



